Citation Nr: 1453338	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease, and to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1967 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Regional Office (RO) in Wichita, Kansas.  The Veteran timely appealed this decision.  In an October 2009 VA Form 9, the Veteran requested a travel Board hearing.  In an October 2013 statement, he withdrew his hearing request.  In January 2014, the Board remanded the decision for further record development.  In October 2014, the RO denied service connection for a heart condition.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Oriskany in 1970, and was stationed in the Gulf of Tonkin during the Vietnam War.

2.  The Veteran was likely exposed to herbicides during service.

3.  The Veteran has been diagnosed with coronary artery disease, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are presumed to have been incurred in service due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Heart Condition

The Veteran seeks service connection for a heart condition to include as due to exposure to Agent Orange.  He alleges that while stationed in Okinawa, Japan, and serving in the USS Oriskany, he flew into Vietnam to pick up or deliver documents.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Coronary artery disease is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Some of the diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The record does not contain the Veteran's service personnel records.  It appears that the RO has made a few attempts to obtain the records from the National Personnel Records Center (NPRC) and the NPRC has replied they do not have the records.  A formal finding of unavailability was made in July 2011.

Service treatment records show that the Veteran was treated on board the USS Oriskany.  Additionally, the Veteran submitted copies of Transfer and Receipts forms which show the Veteran was transferred to the USS Oriskany from May 1970 to December 1970.  In statements, the Veteran has alleged he made anywhere from six to eight trips into Vietnam while assigned to the USS Oriskany.  The Veteran's DD 214 shows his specialty to have been a stock clerk.  Considering this, the Board finds it plausible that the Veteran may have gone on one day assignments into Vietnam to obtain supplies for the ship or to pick up paperwork as he alleges he did.  However, the record contains no corroboration that the USS Oriskany was off the shores of Vietnam during the time the Veteran was assigned to the ship.  However, the record does show that the USS Oriskany was in the Gulf of Tonkin at various times for the two years preceding the Veteran's transfer, as well as four years subsequent thereto.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the USS Oriskany traveled off the shores of Vietnam during the Veteran's time aboard this ship.  

The Veteran is competent to report his duties in service and potential exposure to herbicides during the course of those duties.  Although there is no contemporaneous evidence of any exposure to herbicides in service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  Rather, they are consistent with the information contained in his service personnel records, and they are generally consistent with the evidence of record.  Therefore, the Board finds credible the Veteran's reports of herbicide exposure in Vietnam and his presence in those areas.

At the very least, the evidence is in relative equipoise as to whether the Veteran was exposed to herbicides in service.  Resolving reasonable doubt in his favor, the Board concludes that such exposure has been demonstrated.  38 U.S.C.A. § 5107(b).

Private treatment records from September 2006 show that the Veteran has a history of coronary artery disease.  The physician also noted that the Veteran had a "left anterior descending artery angioplasty approximately 6 years ago."  It was also noted that "Unfortunately, he continues to smoke [a] half pack of cigarettes daily.  This is an improvement from three packs of cigarettes previously."  In August 2007, private treatment records show that the Veteran started experiencing chest discomfort on his left side.  The physician also noted that the Veteran also had an acute myocardial infarction along with a history of coronary artery disease.  

VA treatment records, including a September 2008 progress note, indicate that the Veteran has experienced cardiac symptoms since the year 2000 (to include myocardial infarction and coronary artery disease), and has a history of medication use for his coronary artery disease.  Thus, the coronary artery disease was manifested to a degree of 10 percent or more since service.  See 38 C.F.R. §§ 4.104, DC 7005.

As the Veteran has coronary artery disease that was manifested to a degree of 10 percent or more since service and he was exposed to herbicides in service, service connection for the currently diagnosed coronary artery disease is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  (Although the chemical make-up of the herbicides to which the Veteran was exposed has not been proven, the Board finds that it is likely that the herbicides were of the kind that qualify for the presumption.)

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.

As noted in the Introduction, the Board previously remanded this claim in January 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the April 2012 statement of the case.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a heart condition, to include coronary artery disease, and to include as due to herbicide exposure is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


